Title: To George Washington from Major General Horatio Gates, 13 July 1778
From: Gates, Horatio
To: Washington, George


          
            Sir,
            White plains 13th July 1778.
          
          This morning early, I was honoured by the receipt of Your Excellency’s Letter of the
            11th—dated from pyramus Church. In Obedience to Your Excellency’s Commands, to give my
            Opinion of the Disposition to be immediately made, of the Troops marching with Your
            Excellency, I presume to say, that I perfectly approve of Your Excellency’s keeping the
            Right Wing, & Second Line of the Grand Army, upon the West Side of Hudson’s
            River, from Haverstraw, towards Kings Ferry; One Brigade to Occupy the post on Stoney
            point, and that Opposite, on the East Side of the River; as I conceive the Left Wing
            under Major General Baron de Kalbe, will amount to Four Thousand Men, that, in Addition
            to the Troops now here, will, in my humble Opinion, be Sufficient to restrain the Enemy
            to narrow limits on this side the River, and Guard the whole front of the Highlands. The
            position at Haverstraw &c., with the remaining part of the Army, will Secure
            more Forage, provissions, &c., than can be provided by a Junction of the whole
            on this peninsula: The defences on the River, and the important post of West point, will
            also be better Secured by this Division of the Army.
          There is no Forage, Grass excepted, to be had here; and that, must soon be procured
            near the Enemy’s Lines. I have ordered Lieut. Colonel Hay, Depy Quarter Master General,
            in Conjunction with General Glover, & Colonel La Radiere, (who for the present
            Commands at Ver plank’s point,) to make the best disposition, as well for the Use, as
            the Security of Our Boats & Water Craft, at, and above Kings Ferry. In those
            Hands, I have not the Smallest doubt but Your Excellency’s intentions will be fully
              executed.
          The  Instant, I sent one of my Aids to Springfield, to see the Arms wanted
            for the Drafts brought forward; and to Order Colonel Armand’s Corps to March immediately
            to Fish Kill, from whence, with Your Excellency’s Approbation, I would post them
            Immediately at West point, where they may be kept in due Obedience, prevented from
            Deserting, and made to forward the Compleating that important Fortress: It is high time
            they were removed from Springfield.
          
          Inclosed are Dispatches just received from Albany, with my Answers to Brigr General
              Stark; I wish, in Confidence, to say every thing I
            know, and every thing I think, to Your Excellency, upon Affairs to the Northward, and
            Westward: when the Troops are fixed in their proper positions, I wish to wait upon Your
            Excellency, for a few Hours, at Your Head Quarters. I am, Sir, Your Excellency’s Most
            Obedt & Hume Servt
          
            Horatio Gates
          
        